DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment dated 12/24/2021 has been received and entered.  By the amendment, claims 1-20 are remaining pending in the application.
Applicant’s arguments filed 12/24/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as following:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 4-7, 9, 12-15 and 18-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lee, US 2015/0177893 A1.
Claims 1, 6, 9, 13, 14-15 and 20 are anticipated by Lee’s figures 2-3 and accompanying text which discloses a flexible display apparatus 100 comprising:
. a flexible display panel 110/130/150 having a display area I and a bonding area II located outside the display area
. a flexible circuit board (FCB) 190
. a driving chip 310
. a hot-melt protective layer 290 disposed on a top surface of the flexible display panel and a portion of the FCB190 (fig. 2). 
. wherein the driving chip 310 contacts the FCB, and the driving chip 310 does not directly contact the flexible display panel 110/130/150 (see fig. 2).
Re claims 4, 12 and 18, wherein a location of the driving chip 310 does not overlap with a location of the flexible display panel 110/130/150 (see fig. 2)
Re claims 5 and 19, wherein the flexible display panel is inherently electrically connected to an external circuit via the FCB 109 (according to an active matrix display panel driving circuitry)
Re claim 7, wherein a material of the protective layer 103 comprising polyethylene terephthalate (see [0065]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3, 8, 10-11, 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee, US 2015/0177893 A1, in view of Matsui et al., US 2003/0174273 A1.
Regarding claims 2, 10 and 16, Lee disclose the claimed invention as described above except for an anisotropic conductive film (ACF). Matsui et al. do disclose an ACF 10 including an adhesive 13 and a plurality of conductive particles 14 for electrically connecting between an FCB 5 and a display panel 1 (see figs. 1-3).  Therefore, it would have been obvious to one skilled in the art at the time of the invention was made to employ an ACF disposing between an FCB and a bonding area of a display panel, as shown by Matsui et al. for featuring improved connection reliability of a driving chip, e.g. preventing a bend occurred at the bonding part between the driving IC and the glass substrate (see [0020]).
Re claims 3, 11 and 17, the modification to Lee also discloses a diameter of the conductive particle is not more than 1µm (Matsui et al., claim 12).  Therefore, such disclosed range in Matsui et al. makes possible the claimed range of 1nm to 5nm and overlapping range are at least obvious.  In re Malagari, 499 Fed.2d 1297, 182 USPQ 549 CCPA 1974.
Re claim 8, Lee discloses the claimed invention as described above except for a material of the hot-melt protective layer.  It would have been obvious to one skilled in the art at the time of the invention was made to employ a polyethylene terephthalate (PET) mixed with a Polyurethane hot-melt material, with a weight percentage of the hot-melt material is 30% to 60%, since it is a common practice for using a PET material with a determined weigh percentage, for a protective layer in a display panel. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871